Opinion issued August 9, 2007


     












In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00613-CV




IN RE DAWN JOHNSON WHATLEY AND MICHAEL EASTON, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          By petition for writ of mandamus and prohibition, relators, Dawn Johnson
Whatley and Michael Easton, challenge Presiding Statutory Probate Judge Guy
Herman’s June 7, 2007 minute order assigning himself to hear pending motions to
recuse Judge Mike Wood and to transfer Cause No. 2006-36929, Sun Life, et al v.
Mylus James Walker,Jr., et al, from the 125th District Court of Harris County, Texas
to Harris County Probate Court No. 2.
  Relators have requested that their petition for
a writ of mandamus be dismissed.
          Accordingly, we dismiss the petition for writ of mandamus.
          We dismiss as moot all other pending motions, if any.
          PER CURIAM

Panel consists of Justices Nuchia, Hanks, and Bland.